               Case 3:20-cv-01183-AGT Document 88 Filed 03/23/21 Page 1 of 3



1    Stanley Goff, Bar No. 289564
     15 Boardman Place Suite 2
2
     San Francisco, CA 94103
3    Telephone: (415) 571-9570
     Email: scraiggoff@aol.com
4
     Attorney for Plaintiff
5

6                               UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
7
     RICARDO HERNANDEZ;                                 CASE NO.: 3:20-cv-01183-VC
8

9           Plaintiffs,
10                                                      STIPULATION FOR DISMISSAL RE JOSEPH
                                                        ANDERSON, JENNIFER CORTEZ AND CITY OF
     v.                                                 RICHMOND
11

12
     CONTRA COSTA COUNTY, et al.
13

14
              Defendants.
15

16

17

18

19

20          IT IS HEREBY STIPULATED by and between the parties to this action through their
21
     respective designated counsel that the above-captioned action be and hereby is partially
22
     dismissed as follows:
23
            1. Plaintiff’s claims, and each and every one of them, against Defendant Joseph
24

25              Anderson are dismissed with prejudice pursuant to Federal Rule of Civil Procedure

26              41(a)(1)(A)(ii).
27

28
             Case 3:20-cv-01183-AGT Document 88 Filed 03/23/21 Page 2 of 3



1          2. Plaintiff’s claims, and each and every one of them, against Defendant Jenifer Cortez
2
               are dismissed with prejudice pursuant to Federal Rule of Civil Procedure
3
               41(a)(1)(A)(ii).
4

5

6

7          3. Plaintiff’s claims, and each and every one of them, against Defendant City of
8
               Richmond are dismissed with prejudice pursuant to Federal Rule of Civil Procedure
9
               41(a)(1)(A)(ii).
10

11

12   Dated: March 18, 2021

13

14                                                      /s/ Stanley Goff
                                                    Stanley Goff Esq.,
15                                                  Attorney for Plaintiff
16

17

18   Dated: March 18, 2021                          By:      /s/ Baker, D. Cameron______________
19
                                                          D. Cameron Baker
20                                                        Attorney for County Defendants

21

22   Dated: March 18, 2021                          By:      /s/ Noah Blechman_______________
23
                                                          Noah Blechman
24                                                        Attorney for Richmond Officer Hodges
25

26

27

28
Case 3:20-cv-01183-AGT Document 88 Filed 03/23/21 Page 3 of 3
